06/02/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0348

                Supreme Court Cause No. DA 21-0348


ROBERT STINCHFIELD,

            Plaintiff/Appellant,
                                             ORDER GRANTING APPELLANT’S
      vs.                                      UNOPPOSED MOTION FOR
                                                 EXTENSION TO FILE
CITY OF SIDNEY,                                 RESPONSE/REPLY BRIEF

            Defendant/Appellee.


      Pursuant to Appellant Robert Stinchfield’s Unopposed Motion for Extension

to File Response/Reply Brief, noting that Appellee/Cross-Appellant does not

object, and good cause appearing,

      IT IS HEREBY ORDERED that Robert Stinchfield has to and until July 5,

2022, in which to file his Response/Reply Brief Brief.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                          June 2 2022